UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        11/20/2019


In re:
                                                                       03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                       ORDER



-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         For the reasons stated during the conference on Friday, November 15, 2019, it is hereby

ORDERED:

         1.      The Plaintiffs’ Executive Committees (“Plaintiffs”) are directed to provide the

Federal Bureau of Investigation (“FBI”) with a list of discrete issues Plaintiffs intend to raise in

their omnibus discovery motion, including any challenges to the FBI’s privilege log or “core

records” approach. The parties should then meet-and-confer regarding the most efficient way to

resolve their disputes and submit a proposed briefing schedule no later than Wednesday,

December 4, 2019. If the parties cannot reach an agreement, they should outline the basis of their

dispute by the same date.

         2.      Plaintiffs submitted a revised preliminary deposition list for jurisdictional

discovery against the Kingdom of Saudi Arabia. By Wednesday, December 4, 2019, Plaintiffs

are directed to file a letter stating the scope of information Plaintiffs intend to elicit from each

witness.

         3.      Parties wishing to raise a discovery dispute pursuant to Rule II.d of the Court’s

Individual Rules may submit a five-page, single-spaced letter-motion. Any interested party can

submit a five-page, single-spaced opposition within three business days. The moving party may
submit a three-page, single-spaced reply within two business days. All briefing, regardless of the

length of the motion, should be submitted in 12-point type, except for text in footnotes, which

may be 10-point type.

SO ORDERED.



DATED:         November 20, 2019
               New York, New York




                                                2
